Citation Nr: 1211288	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of concussions.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1964 to May 1973.  
 
This matter originally came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied the claim for service connection for residuals of concussions. 
 
In June 2010 the Board remanded the claim for additional development.  

Additionally, in the June 2010 decision, the Board remanded claims of service connection for bilateral hearing loss and tinnitus to the RO for additional development.  

In a December 2011 rating decision the RO granted service connection for bilateral hearing loss and tinnitus, effective March 31, 2005.  Because the Veteran has been granted the full benefits he sought, his claims of service connection for bilateral hearing loss and tinnitus are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

A preponderance of the competent and credible evidence is against a finding that the Veteran suffered a concussion or any type of head injury during service or that his current residuals of concussions are related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of concussions have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An April 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
 
While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

After exhausting all available means, including contacting the National Personnel Record Center (NPRC) numerous times, in January 2012 the RO made a formal finding that the Veteran's service treatment records (STRs) for the period of service from August 1964 to May 1967 were unavailable.  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran's available STRs, including his August 1964 entrance examination and those from May 1967 to May 1973, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted and opinions obtained to determine the nature and etiology of the Veteran's claimed disability.  These examinations were based on the Veteran's provided history and an accurate review of all evidence of record.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for residuals of concussions.  He claims that in 1964 he was knocked unconscious twice during Basic Airborne Training; suffered a concussion while training at Fort Bragg; and was knocked unconscious in 1969 during an assault by an insubordinate solider.  He also claims that he has suffered chronic migraine headaches since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Following service, the first medical evidence of record indicating treatment for any type of headaches, seizure disorder, or other neurologic problem is a September 2004 private treatment record noting that the Veteran had a seizure a month earlier and was given an impression of new-onset generalized tonic/clonic seizures.  He has a past history of head trauma with multiple concussions.  

A February 2005 private medical treatment record notes that the Veteran fell and hit the back of his head during a grand mal seizure in August 2004.  

August 2008 and September 2010 VA examination reports note that the Veteran was given diagnoses of traumatic brain injury (TBI), migraine headaches without aura, and seizure disorder.  

The Veteran's available STRs do not show complaints of, or treatment for, any type of head trauma, concussions, or headaches.  An August 1970 clinical evaluation noted that the Veteran's head was normal and that he was normal neurologically.  During his August 1970 examination the Veteran himself reported that he did not then have, nor has he ever had, a history of a head injury, frequent or severe headaches, or dizziness or fainting spells.  
In a June 1972 medical history the Veteran reported that he had not been treated for epilepsy or fits or for severe or frequent headaches.  

The Veteran's February 1973 separation examination clinical evaluation revealed that the Veteran's head was normal and that he was normal neurologically.  

A June 1986 Army National Guard examination report notes that clinical evaluation revealed that the Veteran had a normal head and was normal neurologically, and that he denied then having, or ever having had, frequent or severe headaches, dizziness or fainting spells, or a head injury. 

A VA examination was conducted in August 2008.  The Veteran reported that in 1964, during jump school, he had two concussions, and has had persistent headaches since these concussions.  He reported another concussion in 1968.  The examiner noted a review of the Veteran's claim file.  The examiner diagnosed the Veteran with TBI, migraine headaches without aura, and seizure disorder.  The examiner noted that the Veteran had multiple concussive head injuries related to parachuting duties during service.  Because a portion of his STRs are not present, the risk of concussive head injuries should be conceded and there is no reason to doubt his report of these injuries.  The examiner opined that it is as likely as not that the Veteran's migraine headaches were triggered by his concussive head injuries during service.  The examiner also opined that his seizures were diagnosed in 2004, and that his seizures more likely than not represent localization related seizures due to microscopic focal brain injuries related to prior concussive head injuries.   

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran reported two concussions in jump school in 1964.  He has a parachutist badge.  He recalls persistent headaches after these first concussions and began having migraines within a few years of these concussions.  Diagnoses of mild TBI, seizure disorder, and migraine headaches were given.  The examiner noted that because a portion of his STRs are not present, the risk of concussive head injuries should be conceded and there is no reason to doubt his report of these injuries.  The Veteran reported immediate post-concussive symptoms, including persistent headaches and transient confusion.  The examiner opined that it is as likely as not that the Veteran's migraine headaches were triggered by his concussive head injuries during service.  The examiner also opined that his seizures were diagnosed in 2004, and that his seizures more likely than not represent localization related seizures due to microscopic focal brain injuries related to prior concussive head injuries.   

The Veteran is competent to report symptoms capable of lay observation such as a headache or dizziness during and after service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board can assign more probative value to a contemporaneous medical record report than subsequent statements by a veteran.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Additionally, a veteran can be found to not be credible because lay statements about an injury in service are internally inconsistent with other lay statements that he had not experienced any injuries in service.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has considered the Veteran's claims regarding numerous head injuries and concussions during service and that he has experienced headaches continuously from service to the present.  The Board acknowledges that the Veteran's personnel records establish that he parachuted numerous times during service.  However, the Veteran's reports during service, specifically his August 1970 report and June 1972 medical history, in which he denied then having or ever having had, a head injury, frequent or severe headaches, or dizziness or fainting spells are more contemporaneous to service and thus are of greater probative than his current statements made in conjunction with his service connection claim.  Furthermore, following service, during his June 1986 Army National Guard examination report the Veteran specifically denied then having, or ever having had, frequent or severe headaches, dizziness or fainting spells, or a head injury.  Given that the Veteran's statements made during his active and reserve service examinations contradict his current claims, his recent reports of numerous in-service head injuries and concussions in support of his current claim are found to be not credible.  See Harvey, supra; Caluza, supra.  

Additionally, the Veteran's personnel records indicate that he served in Vietnam and was awarded the Combat Infantryman Badge (CIB).  If an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  However, the Veteran does not allege that his various concussions or head injuries occurred during periods of combat, but rather that they occurred during training and from an assault by a fellow soldier.  Thus, the provisions of 38 C.F.R. § 3.304(d) are not applicable in the current case.  

Additionally, Section 1154(b) allows combat Veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service. "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.   

A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The August 2008 and September 2010 VA examiners explicitly based their opinions that the Veteran's current migraine headache and seizure disorder are related to service based on their belief of the factual accuracy of his report of numerous concussions and head injuries during service.  

Given that these medical opinions are based on the inaccurate factual premise that the Veteran actually suffered in-service head injuries and concussions, which are repeatedly contradicted by the Veteran's earlier statements, they are entitled to no probative weight regarding the etiology of the Veteran's claimed disability.  See Id.

The Veteran has asserted a continuity of symptoms, such as headaches, since service.  Again, however, while the Veteran's reported history of continuous headaches since service is competent evidence, it is not credible evidence given that he denied ever having had any type of head injury, headaches, or dizziness or fainting spells during his June 1972 and June 1986 examinations.  If the Veteran did not experience any of the above-noted symptoms in 1972 or 1986, then he could not have experienced them continually from his discharge from service in 1973 to the present.  

Finally, the unfavorable evidence consists of the fact that the first contemporaneous report indicating treatment for any type of headaches, seizure disorder, or other neurologic problem is in August 2004, which is more than is more than 30 years after the Veteran left service.  The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. § 3.303; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The negative evidence in this case far outweighs the positive.  The Veteran is competent to report symptoms capable of lay observation such as headaches or dizziness.  See Layno, supra.  However, the Board has found that his reports of head injuries during service and a continuity of symptoms from those injuries are not credible.  As a lay person, he is not competent to provide an opinion as to etiology of migraine headaches or a seizure disorder as this requires medical training.  See Id.  Thus, his opinions have been considered, but they are greatly outweighed by the medical evidence of record which shows that he did not suffer a head injury or concussion during service and that he did not develop any type of headache or seizure disorder or any other neurological disability for many years after service.  See Jandreau, supra.

The preponderance of the evidence is against the claim for residuals of concussions; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 




ORDER

Entitlement to service connection for residuals of concussions is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


